UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21823 Pioneer Series Trust V (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:August 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust V By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Global Equity Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2.1 Accept Financial Statements and For For Management Statutory Reports 2.2 Approve Remuneration Report For For Management 3 Approve Discharge of Board and Senior For For Management Management 4 Approve Allocation of Income and For For Management Dividends of CHF 0.68 per Share 5 Approve Creation of CHF 206 Million For For Management Pool of Capital without Preemptive Rights 6.1 Reelect Roger Agnelli as Director For For Management 6.2 Reelect Louis Hughes as Director For For Management 6.3 Reelect Hans Maerki as Director For For Management 6.4 Reelect Michel de Rosen as Director For For Management 6.5 Reelect Michael Treschow as Director For For Management 6.6 Reelect Jacob Wallenberg as Director For For Management 6.7 Reelect Ying Yeh as Director For For Management 6.8 Reelect Hubertus von Gruenberg as For For Management Director 7 Ratify Ernst & Young AG as Auditors For For Management ALLIANCE GLOBAL GROUP, INC. Ticker: AGI Security ID: Y00334105 Meeting Date: SEP 18, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 3 Approve Minutes of the Annual Meeting For For Management of Stockholders Held on Sept. 20, 2011 5 Appoint Independent Auditors For For Management 6 Ratify the Acts of the Board of For For Management Directors, Board Committees, and Officers for the Year 2011 7.1 Elect Andrew L. Tan as a Director For For Management 7.2 Elect Sergio R. Ortiz-Luis, Jr. as a For For Management Director 7.3 Elect Kingson U. Sian as a Director For For Management 7.4 Elect Katherine L. Tan as a Director For For Management 7.5 Elect Winston S. Co as a Director For For Management 7.6 Elect Kevin Andrew L. Tan as a Director For Against Management 7.7 Elect Alejo L. Villanueva, Jr. as a For For Management Director ALLIANZ SE Ticker: ALV Security ID: D03080112 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 4.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2012 5 Elect Christine Bosse to the For For Management Supervisory Board ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: 03524A108 Meeting Date: APR 24, 2013 Meeting Type: Annual/Special Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1a Receive Special Board Report None None Management A1b Receive Special Auditor Report None None Management A1c Eliminate Preemptive Rights Re: For For Management Issuance of Subscription Rights A1d Approve Non-Employee Director Stock For For Management Option Plan: Issuance of 185,000 Warrants A1e Renew Authorization to Increase Share For For Management Capital within the Framework of Authorized Capital: Issuance of Warrants under item A1d A1f Approve Deviation from Belgian Company For For Management Law Provision Re: Grant of Warrants to Non-Executive Directors A1g Authorize Implementation of Approved For For Management Resolutions and Filing of Required Documents/Formalities at Trade Registry B1 Receive Directors' Reports (Non-Voting) None None Management B2 Receive Auditors' Reports (Non-Voting) None None Management B3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 1.70 per Share B5 Approve Discharge of Directors For For Management B6 Approve Discharge of Auditors For For Management B7 Reelect Kees Storm as Director For For Management
